Citation Nr: 1755166	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  13-34 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

Whether new material evidence has been received sufficient to reopen a claim of entitlement to service connection for keratoconus (previously claimed as vision loss) and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the U.S. Army from July 2003 to June 2004, May 2010 to September 2010, and January 2013 to January 2014.  The Veteran's military personnel records indicate a period of service in Kuwait from March 2013 to December 2013.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which reopened the claim of entitlement to service connection for keratoconus (previously claimed as vision loss).  While the issue was reopened, the previous denial was confirmed and continued.  

In June 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A written transcript of his testimony has been prepared and associated with the electronic claims file.

The issue of entitlement to service connection for keratoconus (previously claimed as vision loss) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for keratoconus (previously claimed as vision loss) was previously denied in an April 2008 rating decision. The Veteran did not appeal the decision and the decision is now final. 

2.  Evidence received since the April 2008 rating decision is new and material as it relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Veteran's claim of entitlement to service connection for keratoconus (previously claimed as vision loss) is now reopened.
CONCLUSIONS OF LAW

1.  The April 2008 rating decision denying the Veteran's claim of entitlement to service connection for keratoconus (previously claimed as vision loss) is final.  38 U.S.C.A. § 7104, 7105 (West 2014); 38 C.F.R. § 3.104, 20.1100 (2017).

2.  New and material evidence has been received and the claim of entitlement to service connection for keratoconus (previously claimed as vision loss) is reopened. 38 U.S.C.A. §§ 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veteran's claim(s) and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Therefore, the Board will proceed to adjudicate this case.

Whether new and material evidence has been submitted sufficient to warrant reopening a previously denied claim

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2017).  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2017).  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2017).  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108 (2017).  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a) (2017), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, the RO, in an April 2008 rating decision, denied the Veteran's claim for entitlement to service connection for keratoconus (previously claimed as vision loss) based upon a finding that there was no evidence of an in service eye injury or a current diagnosis of an eye condition.  Rather, the Veteran's eye condition was deemed to be a developmental or congenital condition.  The Veteran did not appeal the decision in a timely fashion and the decision became final.  In July 2011, the RO reopened the Veteran's claim based upon a determination that new and material evidence had been received that would raise a reasonable possibility of substantiating the claim.  

Because the record contains a previously denied claim of entitlement to service connection for keratoconus (previously claimed as vision loss), regardless of the RO's reopening, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380   (Fed. Cir. 1996).  

The Board finds that the evidence submitted since the April 2008 rating decision is both new and material.  Review of the Veteran's service treatment records indicated that he received treatment for conjunctivitis, an eye condition, in service.  Post-service VA treatment records indicate the Veteran has a current diagnosis of keratoconus. 

In March 2011, the Veteran was afforded a VA examination to assess the nature and etiology of his eye condition.  On examination, the Veteran's corrected visual acuity was 20/25 in the right eye, and 20/20 in the left eye.  Although no evidence of chronic conjunctivitis, residuals of an eye injury or abnormality of the external eye/eye lids was discovered, the examination did reveal keratoconus.  Keratoconus results in severe irregular astigmatism.  Following a review of the clinical evaluation, the examiner confirmed the diagnosis of keratoconus and opined that the condition was not caused or aggravated by active service.  In reaching this conclusion, the examiner noted that keratoconus has a genetic component and stated that the Veteran reported having the condition prior to service.  Review of service treatment records shows that at induction (March 1992), the Veteran made no reference to any pre-existing health medical conditions.  The Veteran did report, however, regular use of eye glasses or contact lenses.  A report of medical history, dated February 1997, also notes the Veteran's report of good health and regular use of corrective eye wear.  Since the March 2011 VA examination, the Veteran has submitted lay statements denying the existence of any eye condition prior to service.  

Under the presumption of soundness, a Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. Here, there is no evidence that the Veteran's current diagnosis of keratoconus pre-dated service. Therefore, the presumption of soundness attaches.

In May 2015, the Veteran was afforded a new VA examination.  On examination, the Veteran's corrected visual acuity was 20/40 or better in both eyes.  The examiner confirmed the current diagnosis of keratoconus and noted the Veteran's cornea appeared to be cone-shaped.  Due to the Veteran's confirmed service in the Gulf War Theater of Operations, a Gulf War General Medical Examination Disability Benefits Questionnaire was also prepared.  The opinion indicated that the Veteran's eye condition was not caused or aggravated by active service and did not represent an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  

In June 2017, the Veteran testified in a hearing before the Travel Board.  During his testimony, the Veteran reported in-service treatment for an eye condition and indicated that his vision has worsened since service.  According to the Veteran, his official duties as a communications specialist, and later an engineer, required him to inspect construction work.  As a result, he contends that he was exposed to dust particles even in spite of regular use of protective eye wear.  The Veteran noted the protective eye wear assigned did not include side panels.

Also in June 2017, the Veteran's private physician submitted a medical opinion suggesting a possible nexus between the Veteran's current diagnosis of keratoconus and exposure to dry arid conditions during service in Afghanistan.  More specifically, the physician indicated that keratoconus is sometimes caused or exacerbated by excessive eye rubbing.  In service, the Veteran reportedly experienced extreme dry eye which can result in excessive rubbing to obtain relief.

In light of the forgoing, the Board finds that the evidence submitted since the April 2008 denial is both new and material because it relates directly to an unestablished fact necessary to substantiate the Veteran's claim.  Accordingly, the Veteran's claim of entitlement to service connection for keratoconus (previously claimed as vision loss) is reopened.


ORDER

The claim of entitlement to service connection for keratoconus (previously claimed as vision loss) is reopened.
REMAND

Although the further delay entailed by remand is regrettable, current adjudication of the Veteran's claims would be premature.  Undertaking additional development prior to a Board decision is the only way to ensure compliance with the duty to assist, as required.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

In this case, the Veteran seeks service connection for keratoconus (previously claimed as vision loss).  He contends that his current eye condition was caused or aggravated by exposure to dust and dry arid conditions in-service. The Veteran also asserts that his vision has worsened since service, particularly in the right eye, and that numerous post-service prescriptions for corrected lenses have been unable to achieve perfect vision.

In March 2011, the Veteran underwent a VA examination.  On examination, the Veteran's corrected visual acuity was 20/25 in the right eye, and 20/20 in the left eye.  The examiner indicated a diagnosis of keratoconus and opined that the Veteran's condition was not caused or aggravated by active service.  In May 2015, the Veteran was afforded a new VA examination.  Again, the examiner concluded that the Veteran's eye condition was not caused or aggravated by active service.  The examiner also opined that his eye condition did not represent an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  

In June 2017, the Veteran submitted a private medical opinion suggesting a possible nexus between that the Veteran's current diagnosis of keratoconus and exposure to dry arid conditions in-service.  

As the aforementioned suggests a causal link between the Veteran's current diagnosis of keratoconus and his active service, the Board finds that a nexus opinion is required.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.

In light of the foregoing, a new examination is required so that appropriate consideration can be given to the Veteran's claim as the newly submitted physician's statement suggests a possible basis for satisfying the "nexus" element listed above.  Where the record before the Board contains insufficient medical information for evaluation purposes, a remand may be required.  Littke v. Derwinski, 1 Vet. App. 90.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's keratoconus (previously claimed as vision loss).  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  

The examiner is asked to consider and specifically discuss the Veteran's private physician's opinion, dated June 2017, which suggested a possible nexus between that the Veteran's current diagnosis of keratoconus and exposure to dry arid conditions during service in Afghanistan.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability), that any current eye condition, to include keratoconus, had its clinical onset during service or is related to any in-service disease, event, or injury.  

As a part of the examination and/or opinion, the examiner must consider all prior diagnoses in the record and nexus opinions and explain or distinguish any variations in findings and conclusions.

If the examiner concludes that any current vision condition is due to a congenital defect, the examiner should opine as to whether there is any additional disability due to a superimposed disease or injury during service.

Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of the STRs, medical evidence of record, and lay statements.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.  The examiner should also identify what, if any, additional information or evidence would allow for a more definitive opinion.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be re-adjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


